Exhibit 99.1 February 17, 2015 Tim Gentz, Chairman of the Board of Directors Speed Commerce 1303 East Arapaho Road Richardson, TX 75081 Re: Resignation from Speed Commerce Board of Directors Dear Tim: I hereby resign from the Board of Directors of Speed Commerce effective immediately. As I have mentioned to you, there are family matters that will require additional time on my part in the future, and these and other personal considerations require that I make this decision. I appreciate having had the opportunity to serve on the Board. I thank you and the other Board members for your hard work and your good will and friendship; and I wish the Board and Speed Commerce the best of future success. Very truly yours, /s/ M. David Bryant M. David Bryant cc:Richard Willis Ryan Urness
